Citation Nr: 0709979	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1944 to December 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which denied an increase in the 30 percent evaluation then 
assigned for the veteran's PTSD.  By rating action in August 
2002, the RO granted an increased rating to 50 percent, 
effective from January 4, 2002, the date of receipt of the 
veteran's claim for increase.  38 C.F.R. § 3.400(o)(2).  

In February 2004, the Board denied an evaluation in excess of 
50 percent, and the veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In September 2004, the Court 
granted a joint motion to vacate and remand the February 2004 
Board decision.  The Board remanded the appeal for additional 
development in December 2004.  

In December 2005, the Board continued the 50 percent 
evaluation, and the veteran appealed to the Court.  In 
November 2006, the Court granted a Joint Motion to vacate and 
remand the December 2005 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand and to readjudicate the claim.  

In the Joint Motion, it was argued that VA failed to assist 
the veteran in the development of his claim under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, 
that the RO did not comply with the instructions of the 
December 2004 Board remand to obtain all of the veteran's VA 
medical records from VAMC Marion, Indiana since January 2002.  
It was noted that the VA medical records associated with the 
claims file subsequent to the Board remand did not include 
any reports from January to October 2002.  Furthermore, a 
notation on a December 2002 report indicated that any 
handwritten records prior to October 1, 2002 may be found in 
the paper archives, as all records after that date were 
completed on computers.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the remand instructions 
were not complied with fully, the Board is required to remand 
the appeal to attempt to obtain all available VA medical 
records, particularly any treatment records from January to 
October 2002.  Id; see also 38 C.F.R. § 19.9 (2006).  In 
addition, as the veteran has not been examined by VA in 
several years, a more current psychiatric examination should 
be undertaken.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, including VA and non-VA, who 
have treated him for PTSD from January 
2002 to the present.  Of particular 
interest are any VA records (including 
possible handwritten copies retained in 
the paper archives) from VAMC Marion, 
Indiana from January to October 2002.  
After securing the necessary release, the 
AMC should attempt to obtain copies of 
all medical records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the veteran should be 
notified and so advised.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  The claims 
folder remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should indicate 
whether the veteran's PTSD has resulted 
in:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that his failure to report for a 
scheduled examination without good cause 
may have an adverse effect on his claims.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner.  
If not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The SSOC must contain 
notice of all relevant actions taken on 
the claim since the most recent SSOC in 
October 2005, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


